NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 15a0108n.06

                                       Nos. 13-3950/3951
                                                                                      FILED
                          UNITED STATES COURT OF APPEALS                           Feb 05, 2015
                               FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk



UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )
                                                   )       On Appeal from the United States
v.                                                 )       District Court for the Northern
                                                   )       District of Ohio
DAMIEN TREMONT RUSS,                               )
                                                   )
       Defendant-Appellant.                        )

_________________________________/

Before: GUY, ROGERS, and DONALD, Circuit Judges.

       RALPH B. GUY, JR., Circuit Judge. Damien Russ was convicted for a second time of

one count of being a felon in possession of a firearm and ammunition in violation of 18 U.S.C. §

922(g)(1), which resulted in the revocation of the supervised release portion of a prior sentence

for possession with intent to distribute cocaine base in violation of 21 U.S.C. § 841(a)(1). In

these consolidated appeals, Russ contends that the district court violated his due process rights

by vindictively imposing longer sentences for having succeeded in his first appeal. Russ also

asserts procedural error in the imposition of an obstruction-of-justice enhancement and

challenges the substantive reasonableness of his sentence for the § 922(g)(1) conviction. Finally,

Russ contends that the evidence was not sufficient to support a finding that he possessed the

loaded firearm in question. For the reasons that follow, we affirm.
Case Nos. 13-3950/3951                                                                        2
United States v. Russ
                                                I.

       Russ, a convicted felon on supervised release, fled when confronted by two law

enforcement officers in the rear parking lot of the Powerhouse Bar and Grill in the early morning

hours of July 10, 2010. As Russ pushed away and ran, the officers saw a shiny object at his

waist that one of them recognized to be a firearm. They chased Russ, lost sight of him, and

pulled him from some bushes a few minutes later. No firearm was found with Russ, but a silver

.38 caliber revolver with an obliterated serial number and six rounds of ammunition was

recovered less than ten minutes later in some brush along the path Russ had taken when officers

lost sight of him.    A one-count indictment charged Russ with being a felon in unlawful

possession of a loaded firearm—namely, a Rossi .38 caliber revolver with an obliterated serial

number and six rounds of ammunition—in violation of 18 U.S.C. § 922(g)(1).

       Defendant’s motion to suppress evidence was denied, and trial was conducted over

several days in May 2011. Russ did not testify, and the jury found him guilty as charged. The

district court varied upward and sentenced Russ to 97 months of imprisonment and three years of

supervised release.   Based on that conviction, the district court also revoked Russ’s prior

supervised release and imposed a consecutive 18-month term of imprisonment to be followed by

the remaining term of supervised release. This court affirmed the denial of the suppression

motion, but reversed both the felon-in-possession conviction and the revocation of his supervised

release for reasons unrelated to this appeal. See United States v. Russ, 508 F. App’x 377 (6th

Cir. 2012).

       On remand, Russ obtained new court-appointed counsel and elected to testify at the trial

conducted in April 2013. The jury returned a verdict of guilty, and Russ filed a pro se motion for

a new trial asserting claims of ineffective assistance of counsel. At sentencing, Russ also
Case Nos. 13-3950/3951                                                                        3
United States v. Russ
insisted that he be allowed to represent himself, and defense counsel withdrew. Defendant

argued for a downward departure or variance and the government moved for an upward

departure or variance as each had done after the first trial. But, the government also sought an

additional two-level enhancement for obstruction of justice based on Russ’s testimony during the

second trial. See U.S. SENTENCING GUIDELINES MANUAL (USSG) § 3C1.1 (2012). Finding the

enhancement applied and granting an upward variance to the statutory maximum, the district

court sentenced Russ to 120 months of imprisonment to be followed by a three-year term of

supervised release. Revoking his prior term of supervised release, the district court imposed a

consecutive sentence of 30 months of imprisonment and terminated the remaining period of

supervised release. New counsel was appointed, and these consolidated appeals followed.

                                               II.

       To convict Russ of violating § 922(g)(1), the government was required to prove beyond a

reasonable doubt (1) that he had a previous felony conviction, (2) that he knowingly possessed

the firearm or ammunition specified in the indictment, and (3) that the firearm or ammunition

traveled in or affected interstate commerce. See United States v. Grubbs, 506 F.3d 434, 439 (6th

Cir. 2007). The prior felony conviction was established by stipulation and acknowledged when

Russ testified at trial, and Russ has not challenged the adequacy of the evidence showing that the

firearm and the ammunition had traveled in interstate commerce. Instead, Russ argued that the

government failed to prove that he possessed the loaded firearm in question.

                                               A.

       There was testimony that in the early morning hours of July 10, 2010, Deputy U.S.

Marshal William Boldin and Lordstown Police Detective Chris Bordonaro were partners

patrolling in high-crime areas of Warren, Ohio, as part of the Violence and Gun Reduction and
Case Nos. 13-3950/3951                                                                          4
United States v. Russ
Interdiction Program (V-GRIP). At roughly 2:30 a.m., Boldin and Bordonaro responded to a call

to assist other officers with a large fight taking place in the front parking lot of the Powerhouse

Bar and Grill on Mahoning Avenue in Warren, Ohio. They arrived in an unmarked dark-colored

Dodge Charger, stopped near the front entrance, and assisted with dispersing the crowd. They

resumed patrol and, at approximately 3:00 a.m., Boldin and Bordonaro drove into the smaller,

well-lit rear parking lot of the Powerhouse Bar where they saw a man later identified as Russ

walking from the employee entrance toward a parked car.

       Boldin testified that he exited the Charger wearing tactical gear, a bulletproof vest, and

his badge on a chain around his neck. He approached Russ, who appeared startled and extremely

nervous, began turning his head to the left and right, and stepped back with one leg into a

defensive posture. Boldin asked if everything was “okay” or “all right,” and Russ answered

emphatically, “No.” As Boldin stepped toward him, Russ swung his left arm up into Boldin’s

arm and chest, knocked Boldin off balance, and began running away. Turning to chase him,

Boldin saw Russ holding his right hand at his waistband where “there was a silver shiny object.”

Boldin testified that he almost immediately recognized the shiny object to be a firearm; yelled

out, “Gun, gun”; and announced on his police radio that they were chasing a subject with a gun

north on Mahoning Avenue.

       Bordonaro, who observed the encounter from approximately fifteen feet away, was

wearing tactical gear, a gun belt, a ballistic vest, and an external vest carrier that said “POLICE”

across the back and front. Bordonaro heard Boldin say something to Russ and saw Russ swing

his arm up and knock Boldin off balance. Bordonaro also “caught a glimpse of something

shiny” in the defendant’s midsection area, but could not say that it was a firearm. Bordonaro

deployed his taser, which did not stop Russ.
Case Nos. 13-3950/3951                                                                        5
United States v. Russ
       Bordonaro testified that he kept Russ in view as they chased him across Mahoning

Avenue, through a parking lot, and toward some houses on Freeman Street. Bordonaro did not

see Russ drop anything as he ran, and did not see anything in his hands. When Russ ran between

two houses, Bordonaro lost sight of him and began setting up a perimeter with the assistance of

other officers. They found Russ within a few minutes, lying in some bushes by the porch of a

nearby abandoned house. No firearm or other shiny object was found with him.

       Warren Police Sergeant Sherrey McMahon testified that she was working with her

trained police dog outside the Powerhouse Bar and responded to Boldin’s call. Russ was already

in custody when McMahon arrived, but she was asked to conduct a search of the area for items

that he might have thrown. When McMahon began to search where officers had lost sight of

Russ, the dog began tracking a human scent, followed it between the houses and around the

corner of a garage, and alerted to indicate that there was an article in the brush.

       Less than ten minutes after locating Russ, officers found a silver revolver with a brown

handle lying in brush a few feet from the path Russ had taken during his flight. The firearm was

still dry, although the ground and vegetation around it was wet because it had rained on-and-off

all night. The firearm and ammunition were not fingerprinted or submitted for DNA analysis,

but later examination determined that the firearm had an obliterated serial number, was operable

and free of rust, and had a value of approximately $250.

       Russ testified that he had been working that night as a photographer at the Powerhouse

Bar, with the assistance of his girlfriend. After a fight caused the bar to close early, Russ used

the back door to take his equipment out to his girlfriend’s car parked in the rear parking lot. He

was aware that there were police out front, but did not go out that way. Russ said he became

nervous when he saw a dark-colored Charger with tinted windows enter the parking lot, and told
Case Nos. 13-3950/3951                                                                        6
United States v. Russ
his girlfriend to get into the car.

        Russ testified that the Charger pulled up close and a “guy jump[ed] out in an all-black

hoodie or rain jacket,” charged at him, and grabbed him while yelling something like “‘got your

black ass.’”    Russ said he “probably slapped [the man’s] hands off . . . and ran.”         Russ

acknowledged seeing a second man approaching, but testified that he did not know that either

man was law enforcement. Russ explained that he fled out of instinct and fear that they were

attempting to kidnap or rob him. Russ specifically denied having a firearm with him that night,

but said he had a keychain with keys, a bottle opener, and an “R2-D2” figure that he lost while

fleeing and never recovered.

        Russ said he ran until he got “caught up”’ in some bushes, where he was found about five

minutes later. Two nearby residents testified that they were awakened by the commotion, but

neither saw what happened. One of them said the path where the firearm was found was

regularly used day and night as a cut-through by people who “looked like drug addicts and

prostitutes.”

                                               B.

        Ordinarily, an attack on the sufficiency of the evidence is reviewed de novo. See United

States v. Algee, 599 F.3d 506, 512 (6th Cir. 2010). When the issue has not been preserved for

appeal, however, our review is more limited. Here, defense counsel moved for judgment of

acquittal at the close of the government’s proofs, but presented testimony and rested without

renewing the motion at the close of all the evidence. See FED. R. CRIM. P. 29(a); United States v.

Kennedy, 714 F.3d 951, 957 (6th Cir. 2013). Nor did defendant file a motion for judgment of

acquittal within fourteen days after the verdict. See FED. R. CRIM. P. 29(c); United States v.

Kuehne, 547 F.3d 667, 696 (6th Cir. 2008). Russ argues in reply that his pro se motion for new
Case Nos. 13-3950/3951                                                                        7
United States v. Russ
trial should be construed as having preserved this claim. Even viewed liberally, however, Russ’s

motion for new trial asserted claims of ineffective assistance of counsel that did not attack the

sufficiency of the evidence to support the jury’s verdict. When, as here, the sufficiency-of-the-

evidence claim has been forfeited, we review for a manifest miscarriage of justice and may

“‘only reverse a conviction if the record is devoid of evidence pointing to guilt.’” Id. at 697

(citation omitted). The record here is not devoid of such evidence.

       On appeal, Russ argues that the government did not prove that he had a connection to the

recovered firearm since no one saw him discard it, the police dog could not differentiate between

human scents, the firearm had an obliterated serial number, and no fingerprint or DNA analysis

was performed. Absent such evidence, Russ argues it is plausible that the firearm was hidden or

discarded by someone other than him, since it was found along a regularly used cut-through not

long after an unruly crowd had been dispersed from outside the Powerhouse Bar.               This

possibility was presented at trial, but so was evidence supporting an inference that it was Russ

who had discarded the firearm where it was found.

       Boldin’s testimony provided direct evidence that Russ had actual possession of a firearm

when he fled. Circumstantial evidence of possession included testimony that Russ fled from the

officers, was not seen dropping anything before he went between the houses, and was found in

nearby bushes a few minutes later without a firearm or any other shiny object. The still-dry

firearm was found less than ten minutes later in the wet brush along the path Russ had taken after

officers lost sight of him. Because there was evidence that Russ possessed the loaded firearm in

question, the record is not devoid of evidence pointing to his guilt. Both the conviction and

revocation of supervised release are affirmed.
Case Nos. 13-3950/3951                                                                       8
United States v. Russ
                                              III.

       Russ argues that the harsher sentences he received after his second trial were the product

of judicial vindictiveness. Generally, a constitutional challenge is a question of law that is

reviewed de novo; but, failure to present a constitutional challenge at the time of sentencing

restricts our review to plain error. See United States v. Droganes, 728 F.3d 580, 591 (6th Cir.

2013), cert. denied, 134 S. Ct. 2287 (2014); United States v. Johnson, 715 F.3d 179, 182 (6th

Cir. 2013). We need not decide whether the various objections and arguments made by Russ at

sentencing raised a concern that harsher sentences were being imposed because he had prevailed

on appeal; even on de novo review, this claim lacks merit.

                                               A.

       Due process “requires that vindictiveness against a defendant for having successfully

attacked his first conviction must play no part in the sentence he receives after a new trial.”

North Carolina v. Pearce, 395 U.S. 711, 725 (1969), overruled in part on other grounds by

Alabama v. Smith, 490 U.S. 794, 802-03 (1989). To assure the absence of vindictive motivation,

Pearce provides that “whenever a judge imposes a more severe sentence upon a defendant after a

new trial, the reasons for his doing so must affirmatively appear.” Id. at 726. This has been

recognized as giving rise to a presumption of vindictiveness in certain circumstances. See Smith,
490 U.S. at 798; see also Goodell v. Williams, 643 F.3d 490, 498-500 (6th Cir. 2011), cert.

denied, 132 S. Ct. 1036 (2012). There is no question that when, as here, a conviction is reversed

on appeal and the same judge imposes a more severe sentence after a new trial, a presumption of

vindictiveness arises.

       This presumption of vindictiveness “may be overcome only by objective information in

the record justifying the increased sentence.” United States v. Goodwin, 457 U.S. 368, 374
Case Nos. 13-3950/3951                                                                         9
United States v. Russ
(1982). Such information includes any conduct or event coming to the judge’s attention after the

first sentencing that may throw “new light upon the defendant’s ‘life, health, habits, conduct, and

mental and moral propensities.’”     Wasman v. United States, 468 U.S. 559, 570-71 (1984)

(citation omitted); see also Texas v. McCullough, 475 U.S. 134, 140 (1986) (clarifying that

Pearce requires no more than “an on-the-record, wholly logical, nonvindictive reason for the

sentence”).   Consistent with these principles, this court has required that the judge have

articulated nonvindictive reasons that “‘have at least something to do with conduct or an event,

other than the appeal, attributable in some way to the defendant.’” United States v. Jackson, 181
F.3d 740, 746 (6th Cir. 1999) (citation omitted); see also Gauntlett v. Kelley, 849 F.2d 213, 217

(6th Cir. 1988).

                                                B.

       Russ contends that during the second sentencing hearing, the district judge “displayed

impatience” with his pro se arguments; “excoriated” him for firing another attorney and alleging

claims of ineffective assistance of counsel; and “chastised” him for repeating his tactic of

shifting blame to court-appointed counsel and others. Our examination of the record, however,

does not reveal the kind or level of irritation or frustration that Russ suggests was directed at

him. Rather, the district judge engaged Russ, invited him to make any objections, and allowed

him leeway in his arguments. None of the court’s efforts to redirect Russ’s pro se arguments

toward issues that would be relevant to sentencing was improper. Nor does the record indicate

vindictive motivation when the district judge responded to Russ’s complaints about his court-

appointed attorneys’ performance and viewed them as part of a pattern of shifting blame to
Case Nos. 13-3950/3951                                                                                          10
United States v. Russ
others and failing to take responsibility for his own conduct. Since a presumption arises in this

case, however, Russ need not prove actual vindictiveness to prevail.1

        Together, Russ’s sentences of incarceration are a total of 35 months longer than the

sentences imposed after his first trial. That is, the 120-month sentence imposed for the felon-in-

possession conviction is 23 months longer than the sentence imposed initially, while the

consecutive 30-month sentence imposed for the supervised-release violation is 12 months longer

than the consecutive sentence imposed initially. In light of the reasons articulated for the

sentences imposed before and after the appeal, the presumption is rebutted by objective

information in the record that justified the increased sentences.

        First, with respect to his § 922(g)(1) conviction, Russ seems to argue that the increase

cannot be justified because the upward variance was based on information that had previously

been considered. It is true, as Russ points out, that no new information about the offense or his

prior criminal history was uncovered between the first and second sentencing. What Russ

ignores, however, is that the upward variance was not the reason for the increase in this sentence.

Rather, the increase is attributable to the two-level enhancement for obstruction of justice that

resulted in a higher applicable Guidelines range. Since Russ did not testify at his first trial, there

is objective information – his perjurious testimony at the second trial -- justifying the increased

sentence.2


1
 Russ also complains that the district judge “inappropriately questioned” how it was that Russ could have purchased
the photography equipment when he had no reported employment. Russ interprets the comment to imply that he had
engaged in other illicit behavior. However, the comment was made in response to Russ’s final argument that his
educational and entrepreneurial efforts had not been acknowledged. This exchange occurred after sentence had
already been imposed, and does not suggest vindictiveness for having succeeded on appeal.
2
 At the first sentencing, the district judge found the base offense level to be 20, added four levels because the
firearm had an obliterated serial number, and determined the criminal history for this offense to be a category III.
This resulted in an initial Guidelines range of 63-78 months, but the district judge varied upward two offense levels
to produce a new Guidelines range of 78-97 months and Russ was sentenced to a 97-month term of imprisonment.
At the second sentencing, the district judge imposed an additional two-level enhancement for obstruction of justice.
Case Nos. 13-3950/3951                                                                                        11
United States v. Russ
        Second, in imposing sentence for the supervised-release violation, the district judge

expressly relied on the reasons already articulated for the § 922(g)(1) conviction. The increased

sentence is also explained by confusion in the calculation of the applicable Guidelines range

during the first sentencing hearing. Specifically, the district judge was erroneously advised that

Russ’s relevant criminal history was a category III (instead of IV), which resulted in an incorrect

determination that the Guidelines range was 18-24 months (instead of 24-30 months). Using this

lower Guidelines range, the district judge gave his reasons for the sentence and stated his

intention to impose a sentence at the “low end” of that range. Only then was the error corrected.

Referring to the reasons already stated, the district judge adhered to the 18-month sentence and

varied downward in order to do so. The confusion was not repeated at the second sentencing

hearing, and the higher Guidelines range was correctly identified from the outset.3

        Since objective information justifying the increased sentences and reasons unrelated to

the successful appeal appear in the record, the presumption of vindictiveness is rebutted and no

due process violation has been shown.

                                                       IV.

        Russ asserts procedural error in the application of the obstruction-of-justice enhancement

and challenges the substantive reasonableness of the above-Guidelines sentence imposed for the

felon-in-possession conviction. We affirm.




This produced a higher Guidelines range of 78-97 months, but the district judge varied upward the equivalent of two
offense levels corresponding to a new Guidelines range of 97-121 months and Russ was sentenced to the statutory
maximum 120-month term of imprisonment.
3
 The confusion arose because the relevant criminal history is determined at the time of the initial imposition of
supervised release (not the violation), which in this case included convictions that were otherwise too old to be
counted. See USSG § 7B1.4(a).
Case Nos. 13-3950/3951                                                                          12
United States v. Russ
                                                 A.

       The obstruction-of-justice enhancement applies when a defendant “willfully obstructed or

impeded, or attempted to obstruct or impede, the administration of justice with respect to the

investigation, prosecution, or sentencing of the instant offense of conviction,” so long as that

conduct relates to the offense of conviction or a closely related offense. USSG § 3C1.1. When a

defendant appeals the enhancement, the district court’s findings of fact are reviewed for clear

error, while both the determination that the conduct constitutes obstruction of justice and the

application of the enhancement are reviewed de novo. See United States v. Watkins, 691 F.3d
841, 851 (6th Cir. 2012).

       One of the ways a defendant can obstruct justice is by committing perjury, which “occurs

when a witness, testifying under oath or affirmation, ‘gives false testimony concerning a material

matter with the willful intent to provide false testimony, rather than as a result of confusion,

mistake, or faulty memory.’” United States v. Lawrence, 308 F.3d 623, 631-32 (6th Cir. 2002)

(quoting United States v. Dunnigan, 507 U.S. 87, 94 (1993)).             To protect a defendant’s

constitutional right to testify, a district court applying an enhancement under § 3C1.1 for perjury

must “1) identify those particular portions of defendant’s testimony that it considers to be

perjurious; and 2) either make a specific finding for each element of perjury or, at least, make a

finding that encompasses all of the factual predicates for a finding of perjury.” Id. at 632.

       The government requested the enhancement based on “Mr. Russ’s testimony during the

trial, his description of his initial encounter with the police, his denial of having a firearm, and

his denial of seeing any police vehicles or uniformed police officers.” (Page ID # 2572.)

Agreeing with the government that Russ’s testimony was patently false in a number of respects,

the district judge specifically identified as false Russ’s testimony contradicting the evidence that
Case Nos. 13-3950/3951                                                                          13
United States v. Russ
he “was confronted by law enforcement wearing clothing that clearly indicated they were law

enforcement officers.”

       Russ testified that the Charger pulled up close and a man wearing an all-black hoodie or

rain jacket jumped out and grabbed him. Russ said he saw another man approaching, but did not

recognize either man to be law enforcement. Instead, Russ explained that he fled out of fear of

being a victim of a crime—not because he had a firearm with him. In contrast, Boldin said he

was wearing a bulletproof vest over his “US MARSHAL” shirt, and that he was also wearing his

badge on a chain around his neck. Bordonaro testified that he was wearing tactical pants, a gun

belt, a ballistic vest, and a shirt with an external vest carrier that had “POLICE” visible in large

lettering on the front and back. Although the Charger was not marked and the lettering on

Boldin’s shirt may not have been visible, Russ was close enough to Boldin to have knocked him

off balance when he fled, and Bordonaro was approaching from approximately fifteen feet away.

       Crediting the officers’ testimony about their appearance, the district judge found Russ’s

testimony to be false. The district judge also found, as is required, that his testimony was

willfully false and not the result of confusion, mistake, or faulty memory. Russ has not shown

that either factual finding is clearly erroneous. That leaves only the question of materiality,

about which the district judge hinted but failed to make a specific finding. When, however, a

district court’s findings encompass all of the factual predicates for a finding of perjury, “we will

not remand a case back to the district court solely for a finding as to materiality because we may

answer such a question of law ourselves.” United States v. May, 568 F.3d 597, 607 (6th Cir.

2009); see also United States v. Thomas, 272 F. App’x 479, 488 (6th Cir. 2008). As a legal

matter, the testimony found to be willfully false was also material because it was relevant to the

question of whether Russ knowingly fled from law enforcement to avoid discovery of the firearm
Case Nos. 13-3950/3951                                                                          14
United States v. Russ
that he was charged with possessing. See USSG § 3C1.1 n.6. The district court did not err in the

application of the enhancement under § 3C1.1.

                                                B.

       “A sentence may be considered substantively unreasonable when the district court selects

a sentence arbitrarily, bases the sentence on impermissible factors, fails to consider relevant

sentencing factors, or gives an unreasonable amount of weight to any pertinent factor.” United

States v. Conatser, 514 F.3d 508, 520 (6th Cir. 2008). The substantive reasonableness of a

sentence is reviewed under the deferential abuse-of-discretion standard, regardless of whether the

sentence is within or outside the advisory Guidelines range. See Gall v. United States, 552 U.S.
38, 46-47, 51 (2007).

       The starting point for the substantive-reasonableness review is the properly calculated

Guidelines range, which in this case was 78-97 months of imprisonment (based on a total offense

level of 26 and a criminal history category of III). The district court recognized its authority to

depart or vary from that range, rejected Russ’s arguments for a below-Guidelines sentence, and

agreed with the government that an above-Guidelines sentence was warranted. After addressing

all the relevant § 3553(a) factors, the district court fully articulated the reasons for imposing an

upward variance of 23 months to the statutory maximum of 120 months of imprisonment. See

18 U.S.C. § 3553(a).

       Russ contends that the sentence is substantively unreasonable because it was based on

consideration of impermissible factors. The record does not support his claim that the district

court varied upward to penalize him for succeeding on appeal, choosing to represent himself, or

raising claims of ineffective assistance of counsel. Otherwise, it was not improper to consider,
Case Nos. 13-3950/3951                                                                            15
United States v. Russ
among the other factors relevant to his history and characteristics, that Russ had demonstrated a

lack of insight into his actions and a failure to take responsibility for his conduct.

       Further, in related arguments that attack the extent or degree of the variance, Russ argues

that imposition of the statutory maximum sentence was disproportionate to his “garden-variety”

possession offense and created unwarranted disparities between offenders because he was not

among the “worst of the worst” offenders. To be substantively reasonable, a sentence “must be

proportionate to the seriousness of the circumstances of the offense and offender, and sufficient

but not greater than necessary, to comply with the purposes of § 3553(a).” See United States v.

Vowell, 516 F.3d 503, 512 (6th Cir. 2008) (citation & internal quotation marks omitted). Also, in

general, “‘a major departure should be supported by a more significant justification than a minor

one.’” United States v. Bolds, 511 F.3d 568, 580 (6th Cir. 2007) (citation omitted). Although

Russ’s conduct was not especially egregious, the district court explained in no uncertain terms

that the variance was warranted by the defendant’s history and characteristics.

       The district court acknowledged Russ’s difficult upbringing and his history of substance

abuse problems, but also found that (1) Russ had a long criminal history that started at a young

age and continued throughout his adult life, (2) Russ had not responded to intensive probation,

and (3) Russ’s criminal history category was significantly underrepresented by the Guidelines

calculation. Also, the district court explained that it was not just the extent of that prior conduct,

but the assaultive and violent nature of that conduct that was underrepresented. Finally, the

district court emphasized that Russ committed this offense despite having served a long federal

sentence for the prior drug conviction. These factors were relevant to defendant’s history and

characteristics, to evaluating the need for adequate deterrence, and to determining how best to

promote public safety. With due deference to the district court’s determination that the § 3553(a)
Case Nos. 13-3950/3951                                                                          16
United States v. Russ
factors, as a whole, justified the extent and degree of the variance in this case, imposition of the

statutory maximum sentence was not substantively unreasonable. Gall, 552 U.S. at 51 (“The fact

that the appellate court might reasonably have concluded that a different sentence was

appropriate is insufficient to justify reversal of the district court.”).

        AFFIRMED.